DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, represented in Figs. 1-10, encompassing claims 1-3, 5, and 12 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, and 12 are rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0030408 A1), hereinafter as Lin, in view of Yamazaki et al. (US 2019/0317374 A1), hereinafter as Yamazaki.

5.	Regarding Claim 1, Lin discloses an array substrate (see Fig. 1A, 2 and [0050, 0066] “array substrate”) comprising:
switching components (elements 142, see [0057] “active device is a thin film transistor”);
pixel electrodes (elements 144, see [0057] “pixel electrode 144”) connected to the switching components (see [0057] “the pixel electrode 144 is connected to the active device 142”);
a common electrode (element 330, see [0066] “common electrode layer”);
first lines (elements 120, see [0056] “plurality of scan lines 120”) connected to the switching components (see [0057] “The active device 142 is connected to the corresponding scan line 120 and data line 130”);
second lines (elements 130, see [0056] “plurality of data lines 130”) connected to the switching components (see [0057] “The active device 142 is connected to the corresponding scan line 120 and  and extending while crossing the first lines (first lines extend vertically and the second lines extend horizontally crossing the first lines in the provided perspective view);
first protection circuits (elements 170a and corresponding wiring connects between element 150a and respective elements 120, see [0060] “the first thin film transistor 170a, the second thin film transistor 180a and the inner anti-static ring 150a can be called the ESD protection circuit”;
Note, the interpretation that each of the transistor elements 170a and corresponding wiring connections as individual circuits is consistent with the Applicant’s invention), each connected to a corresponding one of the first lines;
second protection circuits (elements 180a and corresponding wiring connects between element 160a and respective elements 130, see [0060] “the first thin film transistor 170a, the second thin film transistor 180a and the inner anti-static ring 150a can be called the ESD protection circuit”;
Note, the interpretation that each of the transistor elements 180a and corresponding wiring connections as individual circuits is consistent with the Applicant’s invention), each connected to a corresponding one of the second lines;
a first common line (see Fig. 1A element 150a, see [0060] “The gate 172a and the source 174a of the first thin film transistor 170a are connected to the inner anti-static ring 150a”) connected to the first lines via the first protection circuits; and
a second common line (see Fig. 1A element 160a, see [0058] “the source 184a is connected to the circuit 160a”) connected to the second lines via the second protection circuits, the second common line connected to the first common line directly or indirectly (see Fig. 1A element 150a and element 160a indirectly physically connected through top-leftmost element 180a) and not connected to the common electrode (see Figs. 1A and 2 the second common line element 160 is part of the thin film transistor array substrate 100a which is on the bottom side of the liquid crystal layer and connects to a detection pad element 162 for carrying short circuit current, the common electrode element 160 is on .
Lin does not appear to explicitly disclose a common electrode, of the array substrate, disposed to overlap the pixel electrodes via an insulator.
	Yamazaki discloses a common electrode, of an array substrate, disposed to overlap the pixel electrodes via an insulator (see Figs. 3-5, in particular Fig. 4 common electrode element 112, associated with the array substrate below the liquid crystal layer element 113, disposed to overlap the pixel electrodes elements 111 via an insulator element 220, see [0106] “The display portion 62 includes a plurality of pixels and has a function of displaying images.”, [0124] “pixel electrode 111”, [0151] “common electrode 112”, [0154] “insulating layer 220”).
	The common electrode, of an array substrate, disposed to overlap the pixel electrodes via an insulator as taught by Yamazaki is incorporated as the common electrode, of the array substrate, disposed to overlap the pixel electrodes via an insulator of Lin – see Yamazaki Fig. 7 compared to Fig. 4 the common electrode is incorporated with Lin to be on the bottom side of the liquid crystal layer and to have at least the insulating layer between the pixel electrode.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the common electrode disposed to overlap the pixel electrodes via an insulator as taught by Yamazaki as the common electrode disposed to overlap the pixel electrodes via an insulator of Lin because the combination provides a common electrode which may have a top-surface shape which is planar top-surface shape, comb-like, or with openings  to overlap portions of the pixel electrode with an insulating layer in between to control the electric field generated for the liquid crystal layer to emit light (see Yamazaki [0151-0155]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one 

6.	Regarding Claim 5, Lin and Yamazaki disclose the array substrate according to claim 1, wherein the common electrode is disposed at a higher layer than the pixel electrodes (see Yamazaki Figs. 3-5, in particular Fig. 4 common electrode element 112 disposed higher than the pixel electrodes elements 111).

7.	Regarding Claim 12, Lin and Yamazaki disclose A display device (see Lin Fig. 1A, 2 and [0056] “display region 110a”) comprising:
the array substrate according to claim 1; and
a counter substrate (see Lin Fig. 2 element 300, see [0066] “color filter substrate 300”) opposed to the array substrate (see Lin Fig. 2 element 300 opposed to element 100).

8.	Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0030408 A1), hereinafter as Lin, in view of Yamazaki et al. (US 2019/0317374 A1), hereinafter as Yamazaki, in view of Shiraki et al. (5,671,026), hereinafter as Shiraki.

9.	Regarding Claim 2, Lin and Yamazaki disclose the array substrate according to claim 1.
Lin and Yamazaki do not appear to explicitly disclose further comprising a common line protection circuit that is disposed between the first common line and the second common line to connect the first common line to the second common line and is not connected to the common electrode.
 further comprising a common line protection circuit (see Fig. 1 and 3 top left element 10, see Column 9 line 32 “protective circuit 10”, and see Fig. 3 the protection circuit element 10 specific structure) that is disposed between the first common line (leftmost vertical element 11 which connects alternating elements 6 and 10, see Column 9 lines 30-34 “a protective circuit 10 is formed so as to be connected across the pads 6 through connection lines 11”) and the second common line (topmost lateral element 11 which connects alternating elements 6 and 10, see Column 9 lines 30-34) to connect the first common line to the second common line (top leftmost protection circuit element 10 disposed between and to connect the first common line elements).
The common line protection circuit as taught by Shiraki is incorporated as a common line protection circuit of Lin and Yamazaki. The combination discloses further comprising a common line protection circuit that is disposed between the first common line and the second common line to connect the first common line to the second common line and is not connected to the common electrode (see Lin Fig. 1A a common line protection circuit, Shiraki Fig. 3, is incorporated at a top left corner for an intersection between element 150a and 160a which is not connected to the common electrode – see Lin Figs. 1A and 2 the common line protection circuit is part of the thin film transistor array substrate 100a which is on the bottom side of the liquid crystal layer for protection against electrostatic discharge, the common electrode element 160 is on the top side of the liquid crystal layer for providing an electric field with the pixel electrode in order for the device to emit light, see [0056, 0061, 0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the common line protection circuit as taught by Shiraki as a common line protection circuit of Lin and Yamazaki, wherein the combination discloses further comprising a common line protection circuit that is disposed between the first common line and the second common line to connect the first common line to the second common line and is not connected to the common electrode because the combination allows a liquid crystal display device which permits disconnection checks, defect checks, property checks, etc., even in the manufacturing process, and which has a protecting function against static electricity, surge input, etc., from external devices for not only a transistor as a switching element of a picture element but also for a transistor of a driving circuit for driving each picture element, during the manufacturing process and its active state without requiring additional manufacturing processes (see Shiraki Fig. 1 and Column 4 lines 49-64 and Lin Fig. 1A), irrespectively of whether the potential difference between adjacent sides of the protection circuit the potential difference can be reduced (see Shiraki Column 9 lines 55-61), and allows added protection against electrostatic charges by having a larger conductive path in two directions for the charges to be transferred and further avoid damaging the circuit while also allowing capabilities of forming input/output pads between each of the protection circuits which can provide additional input/output capabilities as well as detection of a more precise location of an electrostatic discharge event (see Shiraki Fig. 1 and Lin Fig. 1A).

10.	Regarding Claim 3, Lin and Yamazaki and Shiraki disclose the array substrate according to claim 2,
wherein the common line protection circuit includes a first transistor (see Shiraki Fig. 3 element 10a, see Column 9 line 47 “TFTs 10a and 10b”) and a second transistor (see Shiraki Fig. 3 element 10b),
the first transistor includes
a first gate electrode and a first source electrode that are connected to the first common line (see Shiraki Fig. 3 element 10a has a first gate electrode element G and a first source electrode element D connected to the first common line, right side, and see Column 9 lines 35-61;
,
a first channel region that is connected to the first source electrode (see Shiraki Fig. 5 first channel region element 22 connected to first source electrode element 22b and first drain electrode element 22a of the first transistor element 10a), and
a first drain electrode that is connected to a portion of the first channel region opposite from a portion connected to the first source electrode (see Shiraki Fig. 5), and
the second transistor (see Shiraki Fig. 3 element 10b) includes
a second gate electrode and a second source electrode that are connected to the second common line and the first drain electrode (see Shiraki Fig. 3 element 10b has a second gate electrode element G and a second source electrode element D connected to the second common line, left side, and the first drain electrode element S of element 10a, and see Column 9 lines 35-61;
note, the transistor is a MOS transistor which is bi-directional and the “source” and “drain” electrode names are determined based on a difference in an application between the two electrodes – also see Shiraki Column 9 lines 56-61 the difference between the left and the right side can be positive or negative; also see the transistor is the consistent with the Applicant’s invention in Fig. 8),
a second channel region that is connected to the second source electrode (see Shiraki Fig. 5 second channel region element 22 connected to second source electrode , and
a second drain electrode that is connected to a portion of the second channel region opposite from a portion connected to the second source electrode (see Shiraki Fig. 5) and is connected to the first gate electrode and the first source electrode (see Shiraki Fig. 3).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/SAMUEL PARK/Examiner, Art Unit 2818